Exhibit 10.27
[MIMEDX LETTERHEAD]
Date: September 21, 2007
Thomas J. Graham, M.D.
705 West Timonium Road
Lutherville, Maryland 21903
Re: Consulting Agreement ( “Consulting Agreement”)
Dear Dr. Graham:
MiMedx, Inc., Inc. (the “Company”) hereby confirms its mutual agreement with
Thomas J. Graham, M.D. (“you” or “Consultant”) for you to serve as a consultant
to the Company (including your service on the Company’s Physician’s Advisory
Board (“PAB”), upon the terms and conditions set forth in this Consulting
Agreement for services within the Field (as defined on Exhibit A attached
hereto) and with respect to the Company’s other research, development, and
business activities. It is agreed that the consulting agreement dated March 8,
2007 between you and the Company (the “Original Agreement”) regarding your
service on the PAB is hereby terminated upon execution hereof by both parties,
provided that you shall retain the consulting fees and options already received
under the Original Agreement.
The Field of this Consulting Agreement may be broadened by mutual consent. The
Company understands that you are currently an employee of the Curtis National
Hand Institute (the “Curtis Institute”) and that services to such employer may
take precedence over your consulting services to the Company as set out in
Section 3 below. The Definitions attached hereto as Exhibit A are expressly made
a part of this Consulting Agreement by this reference thereto.
1. Your consulting service shall include full participation on the Company’s
PAB, and otherwise upon reasonable request by the Company, advising and
informing the Company of activities and developments within the Field, and
providing the Company with the benefit of your knowledge, experience, skill, and
judgment in the Field and with respect to the Company’s other research,
development, and business activities.
2. Upon request by the Company from time to time, and at times mutually agreed
upon by you and the Company, you agree to participate in meetings with other
members of the PAB, Company officers and other representatives, and other
parties, at the request of the Company, in person and/or by telephonic
conference calls, for the following compensation as full consideration for all
your consulting services and other obligations under this Consulting Agreement
(it is hereby acknowledged by both you and the Company that the following is in
addition to the 50,000 shares of common stock previously issued to you as a
“founder” of the Company, and 50,000 options previously awarded to you under the
Original Agreement):

 

1



--------------------------------------------------------------------------------



 



a) Annual consulting payments in the amount of $125,000.00, to be paid in
quarterly installments. You will be responsible for all taxes in respect of
these consulting payments.
b) Stock Options for 200,000 shares of the Company’s Common Stock to be awarded
effective as of the date of this Consulting Agreement and vested one-third at
each anniversary of this agreement, so long as this Consulting Agreement has not
been earlier terminated by either party. The exercise price for the options
shall be the fair market value of the common stock of the Company as determined
in good faith by the Board of Directors. The options shall be governed by the
Stock Incentive Plan and the individual option Award Agreement to be entered
into between you and the Company.
c) Royalties. The Company shall pay you continuing royalty fees in the aggregate
as follows (the “Royalties”):
(i) Seven percent (7%) of the Company’s Net Revenues derived from the sale of
Products embodying or utilizing any Valid Claim under a Company Patent in the
country from which the Net Revenues originated; or
(ii) Three and one-half percent (3.5%) of the Company’s Net Revenues derived
from the sale of Products embodying or utilizing any Valid Claim under a Company
Patent in the country from which the Net Revenues originated in the event
(A) such Products embody or utilize any material intellectual property rights of
the Company (other than the Contributed IP) or of any Third Party; or
(iii) Four percent (4%) of the Company’s Net Revenues derived from the sale of
Products embodying or utilizing any unpatented or unpatentable Contributed in
the country from which the Net Revenues originated; or
(iv) Two percent (2.0%) of the Company’s Net Revenues derived from the sale of
Products embodying or utilizing any unpatented or unpatentable Contributed IP
(other than any Valid Claim under a Company Patent) in the country from which
the Net Revenues originated in the event (A) such Products embody or utilize any
material intellectual property rights of the Company (other than the Contributed
IP) or of any Third Party; or
(v) One and one-half percent (1.5%) of Company’s (and not any of Company’s
affiliates, sublicensees, successors, or assigns’) Net Revenues from Company’s
sale of Products under any circumstances other than those described in above
clauses (i) through (iv).

 

2



--------------------------------------------------------------------------------



 



(vi) Any royalties or similar fees payable to any Third Party with respect to
any Products shall be offset and deducted from any Royalties due to Consultant
hereunder. Also, the Company shall pay only one Royalty, and the Consultant
shall not receive double or multiple Royalties, from the sale of the same
Product, regardless how much or many Valid Claims or other Contributed IP may
cover or be incorporated in such Product. Furthermore, by way of example and to
avoid any confusion, the following is an example of how the parties hereto
anticipate that the Royalties will be calculated:
If the Company’s Net Revenues were (A) $1,000,000 from the sale of a Product
embodying or utilizing a Valid Claim in the United States of America (i.e.,
Section 2(c)(i) above) and (B) $1,000,000 from the sale of a second Product
embodying or utilizing no Contributed IP in Canada) (i.e., Section 2(c)(v)), and
(C) $1,000,000 from a third Product embodying Contributed IP under a Valid
Patent as well as Intellectual Property of a Third Party (i.e., Section 2(c)(ii)
above, then Consultant would receive Royalties of $70,000 ($1,000,000 x 7%),
plus $15,000 ($1,000,000 x 1.5%), plus $35,000 ($1,000,000 x 3.5%) for an
aggregate total of $120,000).
(vii) Term of Royalties. The Royalties shall be payable as follows:
(A) With respect to Royalties earned from the sale of Products embodying or
utilizing any Valid Claim under a Company Patent in the country from which the
Net Revenues originated, the expiration of the Life of the Valid Claim in such;
and
(B) With respect to Royalties earned from the sale of Products embodying or
utilizing any Contributed IP (other than any Valid Claim) in the country from
which the Net Revenues originated, the expiration of the Life of the Product in
such country.
(viii) Payment of Royalties. The Royalties shall be payable within forty-five
(45) days after the end of each calendar quarter during the term of this
Agreement with respect to the Net Revenues collected by the Company during such
calendar quarter. The Royalties shall be payable in U.S. dollars by check.
Conversion from any other currency shall be calculated at the exchange rate
published by CitiBank on the last day of the calendar quarter in respect of
which the Royalty is due.
(ix) Combinations or bundling of Products. If any Products are combined or
“bundled” with any other product, device, equipment, or apparatus sold by the
Company as a combined product, device, equipment, system or apparatus, then the
Net Revenues for the purpose of calculating Royalties hereunder shall be that
proportion of the Net Revenues of that combined product, device, equipment, or
apparatus which is fairly attributable to such Products based on the extent of
functionality and performance contributed by such Products to that combined
product, device, equipment, or apparatus.

 

3



--------------------------------------------------------------------------------



 



(x) Records; Audit. Each Royalty payment shall be accompanied by a report
setting forth the total payments and the total Net Revenues received by the
Company for the sale of Products during the relevant time period. The Company
shall keep all usual and proper records and books of account relating to the
sale and marketing of the Products. From time to time during the term of this
Consulting Agreement, Consultant may cause an audit to be made, at his sole
expense, of the applicable books and records of the Company in order to verify
the accuracy of the Royalty payment reports. Any such audit shall be conducted
solely by an independent certified accountant and shall be conducted during
regular business hours and in such a manner as to not unreasonably interfere
with the Company’s business operations. The Company shall be provided with
reasonable notice prior to any such audit. If the audit reveals that Royalties
due in respect of any time period under audit have been underpaid by more than
ten percent (10%), in addition to promptly paying to the Consultant the amount
of such underpayment, the Company shall reimburse the Consultant for the cost of
the audit.
3. The Company acknowledges that you are an employee of the Curtis Institute and
are subject to Curtis Institute’s policies, including policies concerning
consulting, conflicts of interest, and intellectual property, and that your
obligations under Curtis Institute’s policies take priority over any obligations
you may have to the Company by reason of this Consulting Agreement.
4. The initial period of this Consulting Agreement shall be three (3) years from
the date of full execution of this Consulting Agreement provided that this
Consulting Agreement may by terminated by either party upon thirty (30) days
written notice to the other party in the event of a breach hereof by the other
party, unless the allegedly breaching party cures the default during the notice
period. The nonbreaching party may cure or correct such breach during such
notice period, in which event this Consulting Agreement shall continue. If this
Consulting Agreement is terminated in accordance with the forgoing, compensation
for services and travel expense incurred in accordance with this Consulting
Agreement prior to such termination will be paid by the Company. For the
avoidance of doubt, if this Consulting Agreement is terminated by the Company
because of Consultant’s breach, the obligations of Consultant under Section 7
below shall survive. If not earlier terminated by notice given by either party
not less than ninety (90) days prior to the expiration of the initial three year
term hereof (or any renewal term), then this Consulting Agreement will be
renewed automatically for additional one (1) year periods after from the end of
the initial three year period, and for additional one year renewal periods
thereafter.
5. In addition to the compensation for your consulting services provided in
paragraph 2, the Company will reimburse you for necessary and reasonable
out-of-pocket travel and living expenses incurred by you at the Company’s
request, within thirty (30) days of submission of a statement to the Company
documenting the expenses incurred, provided that the Company’s prior approval
shall be required with respect to such individual expenses in excess of one
thousand U.S. dollars ($1,000.00).

 

4



--------------------------------------------------------------------------------



 



6. You represent and warrant to the Company that, except for that certain PAB
Consulting Agreement between you and MiMedx, Inc., Inc. dated March 8, 2007, you
do not have any agreement to provide consulting services to any other party,
firm, or company in the Field or whose business would be directly or indirectly
competitive with the business of the Company and will not enter into any such
agreement during the term of this Consulting Agreement without the Company’s
prior written consent.
7.
a) You hereby transfer and assign to the Company all rights, interests and
ownership in and to Contributed IP currently in existence, and you agree to
transfer and assign all rights, interests and ownership in and to the Company
all Contributed IP hereafter created. You agree that all Contributed IP shall be
the sole and exclusive property of the Company or its nominees. You will notify
the Company of the creation of any new Intellectual Property in the Field that
is Contributed IP under this Consulting Agreement promptly and in writing, and
you will and hereby do assign to the Company all rights in and to such
Contributed IP upon the creation thereof. The Company and its nominees shall
have the right to use and/or to apply for statutory or common law protections
for such Contributed IP in any and all countries. You further agree (i) to
assist the Company in every proper way to obtain and from time to time to
enforce its rights in such Company IP, at the Company’s expense, and (ii) to
execute and deliver to the Company or its nominee upon request all such
documents as the Company or its nominee may reasonably determine are necessary
or appropriate. Such contribution, transfer, and assignment constitutes all of
the right, title, and interest in, to, and under the Contributed IP held by
Consultant at any time during the Contribution Period.
b) In the event that any right, title, or interest in, to, or under any
Contributed IP does and will not vest automatically in and with the Company, you
hereby agree to contribute, transfer, and assign and do hereby irrevocably
contribute, assign, convey, and otherwise transfer to the Company all such
right, title, and interest in, to, and under the Contributed IP without further
consideration from or action by you or the Company. You hereby agree to assist
the Company in every way reasonably necessary, at the Company’s expense, to
obtain, maintain, and enforce any Patents, copyrights, trademarks, or
proprietary rights relating to the Contributed IP and to execute all documents
and applications necessary to vest in the Company exclusive and full legal title
in the Contributed IP, and you agree to continue this assistance throughout the
term of this Consulting Agreement. Without limiting the foregoing, you shall,
promptly on request of the Company, do all acts and execute, acknowledge, and
deliver all written instruments as may be reasonably necessary to enable the
Company to properly prepare, file, and prosecute applications for, and to
obtain, any Patent based on or embodying or utilizing the Contributed IP in any
and all countries selected by the Company, and to obtain the record title to
such applications and Patent, so that the Company shall be the sole and absolute
owner of the right, title, and interest in, to, and under the Contributed IP,
whether or not patented or patentable.

 

5



--------------------------------------------------------------------------------



 



c) Except as authorized by your employer as designated above or as otherwise
provided in this Consulting Agreement, the Company shall have no rights by
reason of this Consulting Agreement in any Intellectual Property either (i) that
is developed as a direct result of a program of research financed, in whole or
in part, by funds under the control of your employer, or (ii) arises directly,
in connection with, or as an extension of research conducted by, in or under the
laboratories of your employer or through the use of its resources. Such
intellectual property does not constitute Contributed IP for the purposes of
this Consulting Agreement. It is understood and agreed that your interest in
such intellectual property shall be assigned by you to your employer. However
you represent and warrant to the Company that the current and continued transfer
and assignment of the Contributed IP in the Field in no way conflicts with any
obligation now in existence on your part, and you will not undertake any
employment with any Third Party which would conflict with your obligations under
this Consulting Agreement.
8.
a) Consultant represents and warrants to the Company as follows:
Consultant has all requisite power and authority or capacity to execute and
deliver, and to perform his obligations under, this Consulting Agreement.
This Consulting Agreement constitutes the valid and binding obligation of
Consultant, enforceable against each Consultant in accordance with its terms.
Consultant has created and conceived all the Contributed IP.
Consultant has the full right and power to transfer and convey the Contributed
IP as provided for in this Consulting Agreement, and such transfer and
assignment does not and shall not constitute a breach or default under any
agreement or instrument applicable to such Consultant or the Contributed IP.
The Contributed IP is free and clear of any lien, charge, or other encumbrance
whatsoever.
No use or practice of the Contributed IP by the Company infringes or
misappropriates or will infringe or misappropriate the Patents, copyrights,
trademarks, or other intellectual property rights of Nexa Orthopedics, Inc. or
any of its affiliates, shareholders, sublicensees, successors, or assigns.
To the best knowledge of Consultant, no use or practice of the Contributed IP by
the Company infringes or misappropriates or will infringe or misappropriate the
Patents, copyrights, trademarks, or other intellectual property rights of any
Third Party.
Consultant has received no notice of any claims or suits pending and, to the
best knowledge of Consultant, there are no claims or suits threatened against
Consultant challenging such Consultant’s ownership of or right to use any of the
Contributed IP, nor, to the best knowledge of Consultant, does there exist any
basis therefor.

 

6



--------------------------------------------------------------------------------



 



To the best knowledge of Consultant, no person has infringed or misappropriated
or is infringing or misappropriating the Contributed IP.
b) The Company represents and warrants to Consultant as follows:
The Company has all requisite power and authority to execute and deliver, and to
perform its obligations under, this Consulting Agreement. The execution and
delivery, and the performance of the obligations under, this Consulting
Agreement has been duly and validly authorized by all required action by or on
behalf of the Company.
This Consulting Agreement has been duly and validly executed and delivered by
the Company and constitutes the valid and binding obligation of the Company,
enforceable against it in accordance with its terms.
c) Indemnification. During the term of this Consulting Agreement and for a
period of three (3) years from the expiration of the Contribution Period, the
Consultant shall indemnify, defend, and hold harmless the Company, and each of
the members, shareholders, managers, directors, officers, employees, and agents
thereof, from and against any Losses arising out of, based upon, or resulting
from any inaccuracy in or breach of any representation or warranty or covenant,
agreement, or obligation of the Consultant set forth in this Consulting
Agreement.
d) Remedies.
Notwithstanding anything herein to the contrary, Consultant’s right to Royalties
shall terminate and cease to exist upon such Consultant’s material breach of
Section 7.
Subject to the immediately preceding sentence, the Company hereby acknowledges
that its sole and exclusive remedy with respect to any indemnification claims
for Losses under Section 8(c) shall be as follows:
The Company shall satisfy any indemnification obligation for Losses against any
amounts otherwise coming due to Consultant from the Company in form of Royalties
under this Consulting Agreement from the time a notice of claim for Losses made
by the Company is given to Consultant and until all such Losses have been
satisfied (collectively, the “Indemnification Source”).
In the event the Company’s Losses have not been fully recovered after applying
all amounts under the Indemnification Source against such Losses within two
(2) years of the date of the Company’s giving a notice of claim to the
Indemnifying Consultant the Company shall have the right to redeem for one
dollar ($1.00) and cancel the Consultant’s capital stock in the Company, and to
cancel any unexercised stock options to purchase stock in the Company, to the
extent necessary to fully recover the Company’s Losses; provided, however, that
such redemption and cancellation shall be based on the Fair Market Value of the
Consultant’s capital stock or options in the Company.

 

7



--------------------------------------------------------------------------------



 



In the event the Company’s Losses have not been fully recovered after applying
the Indemnification Source and redeeming and cancelling the Indemnifying
Consultant’s capital stock or cancelling unexercised options in the Company as
described above, the Company shall have the right to satisfy any remaining
indemnification obligation for Losses against the Indemnification Source until
the Losses have been fully recovered.
Notwithstanding anything in this Section 8 to the contrary, in the event of the
occurrence of a Change-In-Control, the Company shall satisfy any indemnification
obligation for Losses of Consultant against any amounts coming due to Consultant
because of or in connection with such Change-In-Control; provided, however, that
in the event the Company’s Losses have not been fully recovered after applying
such amounts, the Company shall have the right to satisfy any remaining
indemnification obligation for Losses of the Consultant in accordance with the
preceding clauses of this Section 8.
9. You agree that, in the course of your services hereunder, you will receive
proprietary information of the Company relating to its business operations,
research and development, equipment, or products, and if such information is
marked or otherwise designated confidential, you will retain all such
information in confidence and will not use it, or disclose it, or cause its use
or disclosure except in the necessary course of the performance of your services
under this Consulting Agreement or with the written consent of the Company.
Nothing contained in this Consulting Agreement, however, shall prevent the
disclosure by you of any information after it is available to the general
public, or of any information which was already available to you at the time
such information was acquired by you from the Company or any disclosure of any
information furnished to you without obligation of confidentiality by a third
party who is not then in default of any obligation to the Company regarding the
confidentiality of such information, or of any information ordered to be
disclosed by a court or governmental body, provided that you (i) provide written
advance notice to the Company of such disclosure, (ii) assist the Company, as
reasonably requested thereby and at the expense of the Company, in obtaining
confidential treatment of such information, and (iii) take reasonable steps to
minimize the extent of such disclosure. This Section 9 shall be effective during
the term of this Consulting Agreement and for a period of two (2) years after
termination or expiration hereof for any reason.
10. It is acknowledged and agreed that you may not disclose or publish data,
results, procedures, or other information relating to the consulting undertaken
pursuant to this Consulting Agreement, without the Company’s advance written
approval.

 

8



--------------------------------------------------------------------------------



 



11. The Company agrees to defend and indemnify you for the cost of defense and
for damages awarded, if any, as a result of any third party claims, liabilities,
suits or judgments arising out of this Consulting Agreement, so long as such
claims, liabilities, suits, or judgments are not attributable to grossly
negligent or intentionally wrongful acts or omissions by you or a material
breach by you of this Consulting Agreement. You shall promptly notify the
Company of any such claim and shall cooperate with the Company in the defense of
such claim; you shall not agree to any settlement with regards to such claim
without prior written approval of the Company, and the Company shall not have
any indemnification obligation hereunder with respect to any such settlement
reached without its prior written consent.
12. The Company and you agree that, in the event of a breach by you of this
Consulting Agreement, the Company shall, in addition to any other rights and
remedies available to the Company, be entitled to enforcement by specific
performance of your obligations hereunder. If any provision of this Consulting
Agreement shall be declared invalid or unenforceable, such provision shall be
enforced to the fullest extent allowed by law, and all remaining provisions
hereof shall continue in full force and effect. This Consulting Agreement shall
be governed for all purposes by the laws of the State of Florida, and shall be
subject to the exclusive jurisdiction of the State and Federal courts located in
Hillsborough County, Florida.
13. Your relationship with the Company shall be that of an independent
contractor, and you will not be an employee of the Company for any purpose
whatsoever. You do not and shall not have any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the Company or to bind the Company in any manner.
14. The Company may not use your name in any commercial advertisement or similar
material that is used to promote or sell products, unless the Company obtains in
advance the written consent of you to such use, provided that, for purposes of
clarification but not limitation, the Company shall be entitled to name you as a
consultant and describe your role in consulting for the Company in discussions,
materials, and submissions (i) regarding the seeking and/or maintaining of
regulatory approvals or securities filings or other disclosure materials, such
as prospectuses, or (ii) for presentations to, or discussions and negotiations
with, or in materials provided to, potential investors, lenders, financial
advisors or strategic partners, or as may otherwise be required by law or
regulation.
15. Any notice or communications under this Consulting Agreement shall be in
writing, addressed as follows, and may be delivered by delivered by hand, by
certified mail, return receipt requested, or by nationally recognized overnight
courier, and shall be effective upon receipt:
To Consultant:
Dr. Thomas J. Graham, M.D.
705 West Timonium Road
Lutherville, Maryland 21903

 

9



--------------------------------------------------------------------------------



 



To Company:
MiMedx, Inc.
1234 Airport Road
Suite 105
Destin, Florida 32541
Attn: Paul Nichols, President
16. This Consulting Agreement may not be assigned by either party without the
prior written consent of the other; provided, however, that the Company may
assign this Consulting Agreement to any subsidiary or parent of the Company or
successor to the Company’s business by merger, purchase of assets, or otherwise.
This Consulting Agreement shall be binding upon the assigns, executors,
administrators and other legal representatives of the parties hereto, and shall
inure to the benefit of the Company, its successors and assigns.
17. Only the provisions of paragraphs 7, 8, 9, and 11 of this Consulting
Agreement shall survive termination or expiration hereof.
IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement as of the date set forth on the first page hereof.

                  WITNESS       CONSULTANT
 
                /s/ Timothy J. Smith       /s/ Thomas J. Graham, M.D.          
Name:   Timothy J. Smith       Thomas J. Graham, M.D.
 
               
 
                ATTEST:       MIMEDX, Inc.
 
               
By:
  /s/ Matthew Miller       By:   /s/ Paul Nichols
 
               
Name:
  Matthew Miller           Paul Nichols, President
 
               
 
               
Title:
  Vice President            
 
               

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions.
“Company” has the meaning given such term in the preamble.
“Company Patent” means any Patent that (a) names Consultant an inventor of such
Patent, (b) embodies or utilizes the Contributed IP, and (c) has been
contributed, transferred, and assigned to the Company under this Consulting
Agreement
“Contributed IP” means all of Consultant’s right, title, and interest in, to,
and under the Intellectual Property in the Field existing as of the date of this
Consulting Agreement and at any time during the Contribution Period including
all Intellectual Property listed on Schedule 1 hereto.
“Contribution Period” means the period that shall commence on the date of this
Consulting Agreement and shall expire on the third (3rd) anniversary hereof,
even if this Consulting Agreement has been terminated by the Company due to
Consultant’s breach hereof; provided that that Contribution Period shall
continue for the term of this Consulting Agreement if the term is renewed for
additional period(s) beyond the initial three year period.
“Field” means all uses related to: (a) the human hand and upper extremity,
including, without limitation, the arm, elbow, forearm, wrist, and hand,
including, without limitation, uses for reconstructive microsurgery in other
parts of the body; (b) the human foot and ankle, including, without limitation,
all human anatomy distal to the distal tibia and fibula articular surfaces;
(c) dental implants for reconstructive and cosmetic dentistry and oral surgery
uses; and (d) soft goods and durable medical equipment, including, without
limitation, braces, splints, thermal devices, and other implements used in
rehabilitation/therapy for the uses described in above clauses (a) and (b).
“Indemnification Source” has the meaning given such term in Section 8 (d).
“Intellectual Property” means any or all of the following and all rights arising
out of or associated therewith, solely in the Field (including, without
limitation, all intellectual property rights listed on attached Schedule 1):
(a) all Patents; (b) all inventions (whether patentable or not), invention
disclosures, discoveries, improvements, ideas, methods, systems or plans
relating to any process, designs, trade secrets, proprietary information,
know-how, technology, technical data, and customer lists, and all documentation
relating to any of the foregoing throughout the world; (c) all copyrights,
copyright registrations, and applications therefor, and all other rights
corresponding thereto throughout the world; (d) all industrial designs and any
registrations and applications therefor throughout the world; (e) all Internet
uniform resource locators, domain names, trade names, logos, slogans, designs,
common law trademarks and service marks, trademark and service mark
registrations, and applications therefor throughout the world; (f) all databases
and data collections and all rights therein throughout the world; (g) all moral
and economic rights of authors and inventors, however denominated, throughout
the world; (h) any similar or equivalent rights to any of the foregoing anywhere
in the world; and (i) all tangible items, including, without limitation,
documents, embodying the foregoing.
Exhibit A

 

 



--------------------------------------------------------------------------------



 



“Life of the Product” means, with respect to a Product embodying or utilizing
any Contributed IP (other than any Valid Claim), the period during which such
Product is being manufactured for commercial sales and Net Revenues are being
generated by sales thereof.
“Life of the Valid Claim” means, with respect to a Product embodying or
utilizing any Valid Claim, the period during which such Product is embodying or
utilizing at least one (1) Valid Claim.
“Losses” shall mean any losses, damages, liabilities, diminution in value,
obligations, actions, claims, suits, proceedings, demands, assessments,
judgments, recoveries, fees, costs, and expenses (including, without limitation,
all reasonable out-of-pocket expenses, reasonable investigation expenses, and
reasonable fees and disbursements of accountants and attorneys) of any nature
whatsoever, excluding, however, any indirect, consequential, or punitive losses.
“Net Revenues” means all payments received by the Company from the sale of
Products, less: (a) sales, use, turnover, excise, value added, and all other
foreign, federal, state, or local taxes (except income tax); (b) custom duties
or consular fees; (c) transportation, freight, and handling charges and
insurance on shipments to customers; (d) ordinary and reasonable trade, cash, or
quantity discounts or rebates to the extent actually granted; and (e) refunds
and credits for any damaged, spoiled, rejected, or returned Products or because
of retroactive price reductions, rebates, or charge backs; in each case as
determined under generally accepted accounting principles in effect from time to
time in the United States of America.
“Patent” means any United States of America, international, or foreign patent
and any application therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations, and continuations-in-part thereof.
“Product(s)” means any product, device, equipment, or apparatus that is
developed, manufactured, produced, expressed, used, or licensed for use by the
Company, or its contract manufacturers, using, exercising, or exploiting any
Intellectual Property utilizing or embodying Contributed IP.
“Third Party” means any person, firm, organization, association, or entity other
than the parties hereto.
“Valid Claim” means a claim of an issued and unexpired Patent, that has not been
revoked or held invalid or unenforceable by a decision of a court or other
governmental agency of competent jurisdiction from which no appeal can be or is
taken within the time allowed for such appeal, and that has not been disclaimed,
denied, or admitted to be invalid or unenforceable through reissue, disclaimer,
or otherwise by the Consultant.

 

 